Citation Nr: 0706525	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO. 95-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, claimed as either incurred in service or 
proximately due to or the result of service-connected 
bilateral foot disability, or aggravated by service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1954.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in New York, New York.  The Board remanded this 
claim for additional development in December 2004 and June 
2006.  The case has been returned to the Board and is ready 
for further review.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder was not present during 
service or until many years thereafter. 

2.  The veteran's psychiatric disorder is not caused or 
increased in disability by service- connected disorders. 


CONCLUSION OF LAW

A neuropsychiatric disorder was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of, or aggravated by, any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

As to direct service connection, while at service entrance, 
the veteran reported being somewhat restless and anxious with 
a throat condition attributed to nervousness, it was also 
noted that there were no signs of psychiatric disorder.  
Further, the service medical records show no reference to a 
psychiatric disorder, and at separation in January 1954, 
psychiatric evaluation was normal.  Neither is a psychiatric 
disorder noted after service until the early 1990's, many 
years after service.  (See, VA outpatient treatment records 
dated in November and December 1992 when the veteran 
complained of depression).  Additionally a VA examiner has 
opined that the veteran's current major depression is not 
related to service.  This opinion was rendered after 
reviewing the claims file, and examining the veteran and was 
supported by rationale.  (See, VA examination report of July 
2006).  This opinion stands uncontradicted in the record.  
Absent a showing of inservice findings to which the current 
findings could be associated, the claim on this basis must 
fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

As to service connection on a secondary basis, the veteran is 
service-connected for bilateral pes planus, and for Morton's 
neuroma of the right foot, and the record reflects that the 
veteran has a current diagnosis of major depressive disorder.  
(See, e.g. VA examination report of July 1996, VA outpatient 
treatment records beginning in the early 1990's).  Thus this 
case will turn on whether there is competent objective 
evidence of a nexus between any service-connected disorder 
and the diagnosed neuropsychiatric disorder.  

In this regard, on VA examination in July 1996, the examiner 
concluded that the veteran had recurrent major depressive 
disorder with somatization, and among the reported relevant 
medical conditions included the veteran's flat foot 
condition.  The examiner reported:

The patient also suffers from a chronic 
recurrent depressive disorder but the 
most recent episode of depression 
starting early last year was secondary to 
his foot condition and hence it is 
correct to state that his depressive 
disorder was aggravated by his foot 
condition and its treatment.  

According to a VA examiner who conducted a May 1997 VA 
examination, the veteran's depression began in early 1995 and 
was reported to seemed to be secondary to his foot condition.  
The examiner further reported:

The onset of the long-term depressive 
illness on this patient is difficult to 
attribute to planus tests in the 
military.  On the other hand, the 
patient's present depressive episode 
starting early 1995 seems clearly 
secondary to his foot condition and 
hence, it is correct to state that a 
depressive disorder was aggravated by his 
foot condition and its treatment.  

When the veteran was examined by VA in August 2005, and was 
diagnosed with major depressive disorder.  The examiner 
stated:

It is reasonable to assume that if the 
veteran suffers the degree of pain and 
subsequent impairment he reports the 
depression he reports is related to these 
things; however, it is beyond the scope 
of this examination to determine whether 
the knee and back pain which he reported 
as being the major contributors to his 
pain are related to the foot injuries he 
suffered while in the Army.  If his back 
and knee pain were due to his service-
connected injury it would be more likely 
than not any depression he may suffer 
would be related to his service-connected 
injury.  

For clarification, in June 2006, the Board remanded this 
claim to the RO so that the August 2005 examiner could 
augment the report and address specific questions.  The Board 
stated that if the August 2005 VA examination was not 
available, then the veteran should be examined again, and an 
opinion should be rendered.  The August 2005 examiner was not 
available, so an examination by another examiner was 
conducted in July 2006.  The examiner noted that the claims 
file had been reviewed.  The veteran's medical history, 
subjective complaints and symptoms were reviewed and he 
underwent a mental status examination.  The examiner stated:

Because the veteran attributes his 
current depression to back and leg pain, 
and because previous C&P examinations 
have not found a relationship between his 
back and leg pain and his service 
connected foot conditions, the veteran's 
current and past depression was less 
likely than not (there is a less than 
fifty percent probability) (a) incurred 
in the service or (b) related to events 
in the service.  The veteran's report of 
psychiatric treatment at Fort Monmouth 
was for complaints of a sore throat and 
headache, not for symptoms of 
Posttraumatic Stress Disorder.  These are 
not symptoms of PTSD, and the veteran 
does not report symptoms consistent with 
a DSM-IV diagnosis of Posttraumatic 
Stress Disorder in this examination.  
Additionally, because these symptoms are 
not consistent with the depressive 
symptoms reported by the veteran since 
1995, they are less likely than not 
related to his current depression. 

Although he says that he believes his 
foot condition caused his back and leg 
pain, he does not report a direct 
relationship between his depressed mood, 
lack of energy or low self-esteem and his 
service connected foot condition.  (c) 
His depression therefore is less likely 
than not proximately due to or the result 
of his service connected foot disorders. 
[ ] (d) Because he does not attribute any 
exacerbations of his depression to his 
foot condition, his depression has less 
likely than not been aggravated by his 
foot condition.  (Unless, as [the August 
2005 examiner] noted, the VARO determines 
that the veteran's current leg and back 
pain are in some way related to his foot 
condition.  If the veteran's leg and back 
pain are in [sic] determined by the VARO 
to be in some way related to his foot 
condition, then his depressive disorder 
has at least as likely a not been 
aggravated by the foot condition). 

It was also stated that the veteran's major depressive 
episode in 1973 was triggered by business losses and is less 
likely than not related to his service connected foot 
condition.  It was also reported that the veteran did not 
report symptoms consistent with other diagnoses, and that he 
does not report symptoms consistent with a diagnosis of post 
traumatic stress disorder.  Major depressive disorder, 
recurrent, in partial remission, was diagnosed.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Here, the VA examiner in July 1996 has reported that the 
veteran's depressive disorder is secondary to his foot 
condition and aggravated by his foot condition.  However, the 
examiner does not indicate that the claims file was reviewed 
and the rationale for the finding was not given.  The May 
1997 VA examiner also associated the depressive disorder with 
his foot disorder by way of aggravation.  The examiner stated 
that the claims file was not available for review, and a 
basis for the finding was not offered.  While the August 2005 
examiner noted that the claims file was reviewed, he 
qualified his finding in that he reported that if the 
veteran's back and knee pain were due to service connected 
injury, then, it would be more likely than not that 
depression would be related to his service-connected injury.  
The Board would point out that the veteran is not service-
connected for a back or knee disorder.  Thus, these three VA 
examination findings have little probative value.  See,  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Grover v. 
West, 12 Vet. App. 109, 112 (1999); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

On the other hand, the July 2006 VA examiner noted that the 
claims file had been reviewed and after taking a history and 
examining the veteran, he opined that the depression was not 
related to service, and he offered a basis for that finding.  
He also found that the depression was not due to or 
aggravated by his service connected foot disorders, and he 
provided rationale for these findings.  The Board finds this 
evidence to be most probative of the issue and therefore the 
claim will be denied.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2001 letter describing the evidence needed 
to support the claim was mailed after the initial denial of 
the claim for a service connection.  In this case, the 
unfavorable RO decision that is the basis of this appeal was 
decided before the section 5103(a) notice requirements were 
enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  

The requisite notice was ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The September 2001 letter fully complied with 
the requirements of Quartuccio.  It provided the veteran with 
information regarding direct and secondary service 
connection, and informed him of what information or evidence 
was still needed, including that he could get the records 
himself and send them to VA.  He was also notified as what 
had been done to help him with his claim.  He received 
subsequent notice letters from the RO in May 2003, February 
2005, and in June 2006.  The last letter met the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
scheduling examinations for him, and obtaining medical 
opinions.  In addition, the veteran has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection is denied for a neuropsychiatric disorder, 
claimed as either incurred in service or proximately due to 
or the result of service-connected bilateral foot disability, 
or aggravated by service-connected bilateral foot disability.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


